DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s preliminary amendment field 3/18/2021, is acknowledged.  Claims 1-15 are pending. 

Claim Rejections - 35 USC § 103
Claim 1-15 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itahashi et al., Cornea, 2008 Apr; 27(3):334-8, in view of Loftsson et al., Drug Development and Industrial Pharmacy, 23(5), 473-481 (1997).
	Regarding claim 1, Itahashi et al. teaches eye drops comprising 0.1% A-5021, which reads on the claimed active ingredient.   Itahashi et al. does not teach “at least 10 % w/v of a cyclodextrin”.  
	Loftsson et al. teaches that “[c]yclodextrins have been added to aqueous eye drop preparations to solubilize water-insoluble drug, to increase the chemical stability of drugs, or to reduce local drug irritation in the eye.”  Abstract.   According to Loftsson et al., “optimum cyclodextrin concentration in aqueous eye drop solutions is considered to be below about 15%.”  Page 475, col. 2.  Below about 15% would read on “at least 10 % w/w of cyclodextrin.”
It would have been prima facie to one of ordinary skill in the art at the time of the invention to combine the teaching of Itahashi et al. and Loftsson et al. and arrive at the instant claims.   In this instance, an advantage or expected beneficial result from the combined teachings of the references would have been the incorporation of below about 15% of cyclodextrin into the eye drop composition as taught by Itahashi et al. to improve the stability of the active drug and or reduce local drug irritation of the eye.  Indeed, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function.  See, e.g., In re Linder, 457 F.2d 506, 507 (CCPA 1972); see also In re Dial, 326 F.2d 430,432 (CCPA 1964).   
Regarding claims 2 and 3, Loftsson et al. discloses aqueous eye drops.  Id.
Regarding claim 4, Loftsson et al. discloses 10% (w/v) 2-hydroxypropyl-β-cyclodextrin solutions. 
Regarding claim 5, Loftsson et al. teaches that “the cyclodextrin inactivation of [a] preservative depends on their ability to form cyclodextrin complexes.  Highly water-soluble preservative (e.g., thimerosal and bronopol), which have little tendency to form cyclodextrin complexes, showed little or no inactivation.”  Page 476, col. 1.  This suggest the selection of thimerosal as a preservative.   While the claimed amount of thiomersal is not disclosed, Loftsson et al. does teach that “[t]o obtain a sufficient preservation it is necessary to increase the preservative concentration when cyclodextrin is present.”  Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to optimize the amount of preservative in order to achieve the best means for achieving a desired result, i.e., preservation.   Indeed, it is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).
Regarding claims 6-13, the claims merely recite what is understood to be an intended use of or an unappreciated property of the prior art.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Regarding claims 14 and 15, the claimed steps are implied in effecting the combined teachings of the cited references. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,967,074. Although the claims at issue are not identical, they are not patentably distinct from each other because their amounts of cyclodextrin are overlapping. 
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,107,943. Although the claims at issue are not identical, they are not patentably distinct from each other because their amounts of cyclodextrin are overlapping. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618